USCA11 Case: 21-11397      Date Filed: 11/17/2021   Page: 1 of 4




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11397
                   Non-Argument Calendar
                   ____________________

JUAN RAMIREZ,
                                           Petitioner-Appellant,
versus
WARDEN,


                                          Respondent-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Georgia
             D.C. Docket No. 1:20-cv-01620-LMM
                   ____________________
USCA11 Case: 21-11397         Date Filed: 11/17/2021      Page: 2 of 4




2                       Opinion of the Court                  21-11397


Before JILL PRYOR, BRANCH, and GRANT, Circuit Judges.
PER CURIAM:
        Juan Ramirez, a federal detainee awaiting trial on drug-traf-
ficking charges, appeals the district court’s dismissal of his 28 U.S.C.
§ 2241 habeas corpus petition. In his petition, Ramirez challenged
his indictments in two pending federal criminal cases on the
ground that the Controlled Substances Act (CSA) applies only to
those (like pharmacists or physicians) who are registered under the
CSA to legally dispense controlled substances. According to
Ramirez, his alleged conduct—conspiring to possess with intent to
distribute and possessing with intent to distribute heroin, metham-
phetamine, and fentanyl, in violation of 21 U.S.C. §§ 841 and 846—
was not criminal because he is a “non-registrant.” Ramirez also
filed a separate motion asking the district court to discharge his at-
torney in one of the criminal proceedings and appoint new counsel
for him.
       The district court dismissed Ramirez’s petition pursuant to
Rule 4 of the rules governing federal habeas corpus petitions,
which provides that a district court must dismiss a habeas corpus
petition if “it plainly appears from the petition and any attached
exhibits that the petitioner is not entitled to relief in the district
court.” Rules Governing Section 2254 Cases in the United States
District Courts, Rule 4; see id. Rule 1(b) (providing that the district
court may apply the Rules to any habeas corpus petition). The
court found that Ramirez’s challenge to his indictments was not
USCA11 Case: 21-11397             Date Filed: 11/17/2021         Page: 3 of 4




21-11397                   Opinion of the Court                               3

properly brought under § 2241 because his criminal proceedings
remained pending and his claims for relief should be brought in
those proceedings. It also denied his motion to appoint new coun-
sel as moot, noting that the motion was relevant only to the refer-
enced criminal case, and that Ramirez had filed a duplicate motion
in that proceeding.
       On appeal, Ramirez reiterates his argument that his alleged
drug-trafficking conduct was not criminal because he is not regis-
tered under the CSA. He also argues that his criminal trial counsel
was ineffective for refusing to raise those arguments on his behalf,
and that the district court therefore should have appointed him
new counsel. Finally, Ramirez argues that the district court erred
in concluding that he was required to challenge his indictments in
the ongoing criminal proceedings rather than in a separate § 2241
proceeding. We are not persuaded. 1
       It has long been the rule that “in the absence of exceptional
circumstances in criminal cases the regular judicial procedure
should be followed and habeas corpus should not be granted in ad-
vance of a trial.” Jones v. Perkins, 245 U.S. 390, 391 (1918). This is
because habeas corpus proceedings are not “intended as a substi-
tute for the functions of the trial court.” Henry v. Henkel, 235 U.S.
219, 229 (1914). Thus, pretrial challenges to criminal prosecution—


1 “The availability of habeas relief under 18 U.S.C. § 2241 is a question of law
that we review de novo.” Dohrmann v. United States, 442 F.3d 1279, 1280
(11th Cir. 2006).
USCA11 Case: 21-11397         Date Filed: 11/17/2021    Page: 4 of 4




4                      Opinion of the Court                 21-11397

including arguments related to “the sufficiency of the indictment
or the validity of the statute on which the charge is based”—gener-
ally will not be heard on a petition for habeas corpus while the
criminal proceedings are ongoing. Id. Instead, these “and all other
controverted matters of law and fact are for the determination of
the trial court.” Id.; see Reese v. Warden Philadelphia FDC, 904
F.3d 244, 246 (3d Cir. 2018); Medina v. Choate, 875 F.3d 1025, 1027–
29 (10th Cir. 2017).
       The circumstances here are not so extraordinary as to justify
an exception to the general rule. Ramirez is represented by counsel
in his criminal cases, and he may challenge the sufficiency of his
indictments and the constitutionality of the Controlled Substances
Act in those proceedings. If he believes that he has meritorious
arguments that his counsel refuses to make on his behalf, he may
request the appointment of new counsel, as he already has done.
And if “the objections are sustained or if the defendant is acquitted,
he will be discharged. If they are overruled and he is convicted, he
has his right of review.” Henry, 235 U.S. at 229.
       The district court did not err in determining that the issues
raised in Ramirez’s habeas corpus petition and his motion for the
appointment of new counsel in his criminal case should be decided
by the trial court in his ongoing criminal proceedings. We there-
fore AFFIRM the district court’s order dismissing Ramirez’s § 2241
petition and denying his motion for the appointment of new crim-
inal defense counsel.
      AFFIRMED.